         Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 1 of 14 Page ID #:7                                          jft¢;} esfr-
                                              SlJ~ONS                                                   ~__________~~.~.-.~_~~~U~M~-1~O;O
                                                                                                                          FOR COURT USE ONLY
                                   (CITACION JUDICIAL)                                                                (SOLO PARA USODE LA CORTEJ

  NOTICE TO DEFENDANT: TESLA, INC. doing busi ne ss in
  (AVISOALDEMANDADO):California as TESLA MOTORS, INC.,
  A Delaware Corporation, and                              DOES 1 TO 50                                           CONFORMED COpy
                                                                                                                       OAIOtNAL FILED
                                                                                                                   Supertor Court CIt Ca1lfornla
                                                                                                                     Counry Of los Angeles

                                                                                                                         SEP 20 2018
  YOU ARE BEING SUED BY PLAINTIFF: . DANIEL SUNG, an                                                        Ston111 Carter, E>eaIIive QIIi:erICIoIk 01 Court
  (LO EsrA DEMANDANDO EL DEMANDANTE): individual                                                                  By: Kristina Vaogas, De!JuIY


   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond wilhin 30 days. Read the infonnation
   below.
       You have 30 CALENDAR DAYS after this summons and legal papers are served on you 10 file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will nol protect you. Your written response must be in proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more informaliOfl at the California Courts
   Online Self-Help Center (www.courtinfo.ca.govls.lfhelp). your county Law ~brary, or the courthouse nearest you. If you cannot pay the filing fee, ask
   the court clerk lor a fee waiver form. If you do not file your response on time, you may lose the case by defautt, and your wages, money, and property
   may be taken without further warning from the court.
       There are other legal requirements. You may want to caB an attomey right away. If you do not know an attomey. you may want to call an attorney
   referral sefVice. If you cannot afford an attorney, you may be eligible for free legal services flOm a nonprofit legal services program. You can locale
   tt.ese nonprofit groups at the California Legal Services Web site (www./swheJpcalifomia.OI!1), the California Courts Online Self-Help center
   (www.c:ovrlinfo.ca.govlse/fhelp). or by contacting your local court or county bar association. NOTE: The couli has a statutory lien for waived fees and
   costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
  JAVISOJ Lo flBn dsmsndado. Si no responde dentto de 30 dfas, la corla puede decidir en su COfItrs sin ascudrsr su ve~. Lea la infonnaci6n a
  continuaciOn
     Tlane 30 DfAS DE CALENOARIO daspUlJs de que Ie entreguen asia cilaci6n y papeles legales para ptfJsanlar una rsspuesla pareserito an esla
  corle y hacerque se en/rogue una copia a/ demandanle. Una carla 0 una/lemBda talef6nica no 10 protagan. Su respuesta parescri/o liana qua astar
  en (ormato legal COfTBCto si dasaa que procesan su caso en la COrla. Es posible qua haya un formu/ario qua uslad puada usar pars su rsspuasta.
  Pueda ancontrar estos fotTTlUlarios de/a COrle y mas infonnaci6n en al Centro de Ayuda de las Cottas de California (www.sucorte.ca.gov). en /e
  bibliolece de I&yes de su condado 0 en la COTta que Ie quede mas cerea. Si no puede pager la cuota de pr8Senleck)n, pid8 al secretario de la cone
  que Ie d6 un formu/ario de axanciOn de pago de cuotas. 51 no pmsan/e su rsspueste a tiempo, puede perder e/ caso par incumplimiento y Ie corla la
  (J(JdrA quitsr su suefdo, dinero y bienes sin m6s adVerlencia.
     Hay ottos requisitos legales. Es rscomendable que Neme It un abogado Inmadiatamenta. 51 no c:onoce a un abogado, pUflde Namar a un selVicio de
  remisiOn a abogados. 51 no puede paglU a un ebogado, es posib/e que cumpfa con los ""li/isitos psrs obtaner servicios legales grstuitos de un
  programa de servicios legales sin fines de lucro. Puede encon/nJrestos QnJpOs sin rlllas de lUCID en al si/io web de CsJifomia Legal Services,
  (www.Lawhelpcalifomia.org). ena/CentrodeAYUdadelasCorlasdeC8/lfomia.fw.t\oW.sucorte.ca.gov) 0 poniendosa an contacto con Ia com 0 al
  coI6gio de abogados locales. AVISO: Par ley, /a corla tiene derecho a recJamar las coolas y los coslos axantO$ par imponer un gravamen s0bf8
  cualqui!';'_~upefllCi{)n de $10,000 (I mls de vtJlor recibida medianta un acuttrdo 0 una concesidn de arMrsje 1m un caso de derecho civil. Tiane que
  pagarellPl'vamen de la corte antes de quo la COrla puada desechar al caso.                                      .
 ~!I.e name a~~;~..c:r,ess 9~ ~~ co~,:~s :
(EI nombre y direcci6n de la corle es):
Los Ange~es Superior Court
III N, H~ll Street
Los Angeles, CA 90012
The name, address, and telephone number of plaintiff'S attomey, or plaintiff without an attomey, is:
(EI nombnt, la direccioo y eJ numelO de leJefono del 8bogsdo del demandante, 0 del demandante que no tiene abogado, es):
Edward W_ Choi, ES9_ SBN 211334                                                                   213-381-1515                   213-465-4885
Law Offices of Cho~ & Associates
515 S. Figueroa Street Suite 1250

            SEP 2 0 2018 90071
DATE,Angeles, CA
Los                                           SHERR' R. CARTER                           ~§~~~Kris~'~ti~·n~a~~~====~!:~
                   de entntga de esta     use el formu/ario         of Summons,
                                     NOnCE TO THE PERSON SERVED: You are served
[SEAL)                               1.   C-".; as an individual defendant.
                                     2.   !' . i   as the person sued under the fictitious name of (specify):
                                                   on behalf of (specify): TESLA, INC. doing business in California I S TESLA MOTORS, INC., a Delaware
                                                                          Corporalion
                                          under:     lxx) CCP 416.10 (corporation)                         L.... l CCP 416.60 (minor)
                                                     L ..1 CCP 416.20 (defunct corporation)                l~:: 1 CCP 416.70 (conservatee)
                                                     r·. . . .1 CCP 416.40 (aSSociation or partnership) C-'-:JCCP 416.90 (authorized person)
                                                      l'~·. i other (specify):
                                    4.    r        by personal delivery on (date):                                                                    P. ~ lo11
Fom'IMopied tor ~ U..
  JudicIal Co.ncil Of cawo..u.
                                                                      SUMMONS
 SUM-lOCI IR .... M>t 1. 2\Xl9]
       Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 2 of 14 Page ID #:8
;' I
       •

                                                                                  CONFORMEO COpy
            Edward W. Choi, Esq. SBN 211334                                            ORiGINAL FlL~D
                                                                                   Sul)eriof Court ofCalifomlll
            Paul M. Yi, Esq. SBN 207867                                               County of los Ange!es
        2   LAW OFFICES OF CHOI & ASSOCIATES
            A Professional Corporation                                                   SEP 20 2018
        3   515 South Figueroa Street. Suite 1250
            Los Angeles, CA 90071                                          Slien1 R. Carter, ExIQlliv, OIIitIIdClail< d C4urt
        4   Telephone: (213) 381-1515                                             By: KristIna Vargas, lle\lUIY
            Facsimile: (213) 465-4885
        5
            Attorneys for Plaintiff
        6   DANIEL SUNG

        7
        8
                                         SUPERIOR COURT OF CALIFORNIA
        9
                                             COUNTY OF LOS ANGELES
       10
                                      CENTRAL DISTRICT - UNLIMITED CIVIL
       II

       12
       13   DANIEL SUNG, an individual,                    , ) Case No.     9C722653
       14         Plaintiff,
                                                              COMPLAINT FOR DAMAGES
       15
                                                               1.     VIOLATION OF SONG-BEVERLY
       16          vs.                                                CONSUMER WARRANTY ACT
                                                                      (CIVIL CODE §1790, el seq.);
       17                                                     2.      VIOLATION OF MAGNUSON-MOSS
       18   TESLA, INC. doing business in California as               WARRANTY ACT
                                                                      (15 U.S.C. §2304, el seq.); and
            TESLA MOTORS, INC., A Delaware                     3.     BREACH OF WARRANTY
       19   Corporation, and DOES 1 TO 50,                            (CIVIL CODE §§1791.2(a), 1794)
       20
       21                                                      (Demand Over $25,000.00)
                    Defendants.
       22                                                      DEMAND FOR JURY TRIAL

       23
            11-------------------
       24
       25
       26          Plaintiff DANIEL SUNG, an individual ("Plaintiff') complains of and alleges the following
       27   causes of action against Defendants TESLA, INC. doing business in California as IESLA MOTORS,
       28   INC., A Delaware Corporation; and DOES 1 through 50, inclusive, as follows:

                                              COMPLAINT FOR DAMAGES - I -
Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 3 of 14 Page ID #:9




                                               GENERAL ALLEGATIONS
     2             I.      At all times mentioned herein , Plaintiff was and is an individual residing in the County
     3    afLos Angeles, State of California.
     4             2.      Plaintiff is informed and believes, and thereon alleges, that Defendant TESLA, INC.
     5    doing business iJ. CaJifuwict ~ TESLA MOTORS, INC. ("TESLA") was and is a corporation
     6    existing under the laws of the state of its incorporation, and is authorized to do business and is doing
     7    business in the State ofCaIifomia. Plaintiff is also infonned and believes, and thereon alleges, that
     8    TESLA is engaged in the business of manufacturing automobiles and other vehicles.
     9             3.      Plaintiff is unaware of the true names and capacities, whether individual, corporate, or
 10       otherwise of Defendants sued herein as Does 1 through 50, inclusive, but is informed and believes,
 11       and thereon alleges, that they are in some manner, individually or collectively, responsible for the
 12       events, happenings and damages herein alleged and accordingly su~ said Defendants by such
 13      fictitious names. Plaintiff will amend this Complaint to state their true names and capacities when
14       the same have been ascertained.
15                4.      Plaintiff is informed and believes, and thereon alleges, that at all times mentioned
16       herein each and every defendant, whether or actually or fictitiously named herein, was the principal,
17       agent, servant, employee, and/or representative of each other defendant, and in doing the acts alleged
18       herein, were acting within the scope and course of their respective service, employment, agency,
19       and/or representation and with the pennission and consent of each other defendant.
20
21                                             FACTUAL ALLEGATIONS
22                5.      On or about November 20, 2015, Plaintiff and TESLA MOTORS, INC. entered into a
23       written agreement (the "Agreement") for the purchase ora new 2015 TesJa Model S 85, Vehicle
24       Identification Number 5YJSAIHl2FF097849 (the "Vehicle"). A true and correct copy of the
25       Agreement is :attached hereto as Exhibit "A" and incorporated herein by this reference as though set
26       forth in full.
27               6.       At the time of purchase, Plaintiff was given a manufacturer's 4-year, 50,000 mile
28       bumper-to-bumper warranty.

                                              COMPLAINT FOR DAMAGES - 2 -
Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 4 of 14 Page ID #:10




                  7.      Plaintiff purchased the Vehicle and paid a down payment in the amount of$2,5 00.00.

     2     Pursuant to the terms of the Agreement, Plaintiff was required to make seventy-two (72) monthly

     3     payments of$I,440.02 each, commencing November 20, 2015. Based thereon, as of the date of the

     4     filing of this Complaint, Plaintiff has paid the total swn 0[$51 ,460.68, notwithstanding additional

     5     amounts for the Vehide's legi:;lraliun, insurance, maintenance, and upkeep.
     6            8.      At the time PJair:ttiff purchased said Vehicle, Plaintiffwas provided express warranties

     7     offered by Defendants, and each of them, to Plaintiff. These warranties included, but were not

     8     limited, wananties that the Vehicle would operate properly and reasonably, and in a manner that did

     9     not compromise or affect Plaintiffs use, value or safety of the Vehicle. Defendants also wananted

 10       that, in the event the Vehicle had a mechanical defect or problem that substantially impaired
 11       Plaintiffs use, value, or safety of the Vehicle, Defendants would take all reasonable and necessary

 12       steps to ensme that the Vehicle was repaired properly and promptly.

 13               9.      Subsequent to Plaintiffs purchase and delivery of the Vehicle, the Vehicle developed

 14       numerous and significant defects in materials and workmanship, such defects being discovered within
15        the warranty period. The defects included, but were not limited to the following: problems with the

16        door handle not presenting and the windows not rolling up.
17                10.    On numerous occasions well within the warranty period, Plaintiff took the Vehicle in

18        to service and repair facilities authorized by Defendant TESLA. Within the frrst 46,321 miles of the

19        warranty period, the Vehicle was returned to said service and repair facilities on at four (4) different
20        occasions, for wananty repairs related to the door handle and windows not rolling up. Despite these

21       and other attempts by Plaintiff to have the problems remedies, said defects and non-confonnities have

22       not been remedied.
23       III
24       III

25       III
26       III
27       III
28       III

                                             COMPLAINT FOR DAMAGES· 3 •
Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 5 of 14 Page ID #:11




 ·I                                            FIRST CAUSE OF ACTION
     2                    <VIOLATION OF SONG-BEVERLY CONSUMER WARRANTY

     3                   ACT, CIVIL CODE §1790, el seq., AGAINST ALL DEFENDANTS)

     4            11 .    Plaintiff repeats and incorporates the allegations set forth above in paragraphs I

     5    through 10 above, as though set forth in full .

     6            ) 2.   The Vehicle is a "consumer good " as defined in Civil Code §1791(a}, said Vehicle
     7    having been sold to and purchased by Plaintiff primarily for personal, family. and household

     8    purposes. The Vehicle is also a "new motor vehicle" as defined in Civil Code §1793.22(e)(2).
     9           13.     Defendant TESLA is a "manufacturer" as defined in Civil Code §179IGl. Plaintiffis

 10       infonned and believes. and thereon alleges, that Defendants DOES 1 through 5 ace "manufacturers"

 II       as defined in said Civil Code section.

 12              14.     The express written warranties given in conjunction with the sale of the Vehicle herein
 13       are each as "express warranty" as defined in Civil Code § 1791.2(a).

 14              15.     The Vehicle sold to Plaintiff was subject to the implied warranties ofmerchantability
15       and fitness for a particular purpose running from Defendants, and each ofthern, to the benefit of
16       Plaintiff pursuant to Civil Code § 1792 el seq.

17               16.     Defendants, and each of them, failed to comply with their legal obligations under the
18       Song-Beverly Consumer Warranty Act, codified in Civil Code § 1790 et seq. (hereinafter, the "Act"),
19       including their obligation to repair the Vehicle within a reasonable number of attempts, or, failing
20       that, to replace the Vehicle or refund the full purchase price.
21               17.     The defects hereinabove described rendered the Vehicle wunercbantable, unfit for the
22       ordinary purpose for which it was to be used, and unfit for the particular purposes for which the
23       Vehicle was required by Plaintiff. From the time of its purchase and at all times thereafter, the
24       Vehicle failed to comply with the express and implied warranties given by Defendants in that the
25       Vehicle exhibited defects in material and/or workmanship which substantially impaired its use, value,
26       and safety to Plaintiff. Defendants, and each of them. were adequately notified of these defects and
27       given more than a reasonable number of opportunities to remedy these defects but failed to do so.
28

                                             COMPLAINT FOR DAMAGES· 4 •
Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 6 of 14 Page ID #:12




                  18.     The acts of Defendants, and each of them, in failing and/or refusing to repair the
     2    Vehicle so as to bring it into conformity with the express and implied warranties deprived Plaintiffof

     3    his rights guaranteed him under the express and implied warranties offered by Defendants, and of
     4    their rights guaranteed them under the provisions of the Act. Defendants failed to repair Plaintiffs

     5    defective Vehicle within n reasonable number of auempts and within a reasonable amount of time

     6    after learning that it was defective and that it did not conform to the express and implied warranties

     7    offered by Defendants.

     8            19.     Plaintiff has perfonned each and every duty required under the tenns oftbe express

     9    and implied warranties and under the provisions of the Act, including those described in Civil Code

 10       §§ I 793.22(c) and (d), except as may have been excused or prevented by the conduct of Defendants as

 II       herein alleged. Defendants' refusal to repair. reimburse. replace, or otherwise comply with the

 12       provisions of the Act and their express and implied warranties was willful and in contravention of

13        Civil Code §1793.2.

14               20".    As a direct and proximate result of the willful failure of Defendants. and each of them.

15       to comply with their obligations Wlder tJle Act and their express and implied wnrronties. Plaintiff has

16       suffered actual and consequential damages, including. but not limited to, money expended on the

17       purchase of the Vehicle (including finance charges, taxes. license fees, and service agreement

18       charges). damages associated with the inconvenience suffered as a resu1t of the numerous failures of

19       the Vehicle to operate properly, the loss of use of the Vehicle during the time it has been out of

20       service, the cost of repairs related to these defects but not paid for by Defendants under the warranty

21       provisions, and insurance premiwns. The precise amount of these damages is unknown at the present

22       time but is in excess of the jurisdictional limit of this Court.

23               21.     The refusal of Defendants, and each of them, to repair, reimburse, replace, or

24       otherwise comply with the provisions of the Act and their express and implied warranties was willful,

25       and in violation of Civil Code §§ I 793.2(d) and 1794(e), entitling Plaintiff to a civil penalty in an

26       amount equal to two times the amount of actual damages.

27              22.     As a further and direct result of Defendants' failure to comply with the provisions of

28       the Act, Plaintiff has been compelled to retain the Law Offices of Choi & Associates, to bring this

                                              COMPLAINT FOR DAMAGES - 5 -
Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 7 of 14 Page ID #:13




          action. Pursuant to Civil Code §1794(d), Plaintiff is entitled to reasonable attorney's fees and costs
     2    incurred as a result of this action.
     3
     4                                           SECOND CAUSE OF ACTION
     5                          <VIOLATION OF MAGNUSON-MOSS WARRANTY ACT,
     6                           IS U.S.C. §2304, et ,eq., AGAINST ALL DEFENDANTS)
     7            23 .    Plaintiff repeats and incorporates the allegations set forth above in paragraphs 1
     8    through 22 above. as though set forth in full.
     9            24.     As set forth hereinabove, the Vehicle is a non-conforming good as it contains defects
 10       which affect the use, enjoyment, and safety of the Vehicle.

 II               25.     Moreover, as set forth hereinabove. on numerous occasions after delivery oftbe
 12       Vehicle, Plaintiff allowed Defendants a reasonable number of attempts to repair said defects.
 13       However. the Vehicle continues to contain said defects.
 14              26.     Despite being provided written notice of the defects discussed and set forth
 15      hereinabove, Defendants, and each of them, have failed to provide Plaintiff with restitution or
16       replacement of the Vehicle. in violation of 15 U.S.C. §2304(a)(4).
17               27.     Defendant TESLA does not maintain an infonnal dispute resolution mechanism which
18       complies with the requirements of 15 U.S.C. §23 I 0(0) and the rules aod regulations adopted pur,uant
19       thereto by the Federal Trade Commission; or, to the extent that TESLA does so, TESLA does not
20       require compliance with that procedure prior to bringing legal action; or, to the extent that TESLA
21       does require compliance with said procedure prior to bringing legal action, Plaintiff has complied
22       with the infonnal dispute resolution mechanism prior to instituting this action.
23               28.     As a direct and proximate result of Defendants' failure to comply with the provisions
24       of 15 U.S.C. §2304, et seq., Plaintiff has sustained general and special damages in an amount to be
25       detennined at trial.
26              29.      Moreover, Plaintiff is entitled to reasonable attorney's fees and costs incurred in
27       bringing thi, action pursuaot to 15 U.S.C. §231O(d).
28

                                                 COMPLAINT FOR DAMAGES
                                                                   ,   - 6-
Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 8 of 14 Page ID #:14




                                              THIRD CAUSE OF ACTION
     2                  (BREACH OF WARRANTY UNDER CIVIL CODE §1791.2(a), §1794,

     3                                      AGAINST ALL DEFENDANTS)

     4            30.    Plaintiff repeats and incorporates the allegations set forth above in paragraphs 1

     5    throneh ?9 {lbove, as though cet forth in fuU.

     6           31.     As set forth hereinabove, at the time of purchase of the Vehicle, Plaintiff was given

     7    certain express and implied warranties. including, but not limited to, a 4-year. 50,000 mile bumper-

     8    to-bumper warranty.

     9           32.     The warranties provided that, in the event a defect developed, Plaintiff could deliver

 10       the Vehicle for repair services to Defendant TESLA's authorized repair facilities, and the Vehicle

 II       would be repaired.

 12              33.     During the warranty period specified hereinabove, the Vehicle developed the defects

 13      and nonconfonnities set forth and identified above.
14               34.     In accordance with Defendant TESLA's warranty, Plaintiff delivered the Vehicle to
15       TESLA's authorized representative to perfonn wananty repairs. Plaintiff did so within a reasonable

16       time. Each time Plaintiff delivered the Vehicle for repair. Plaintiff notified TESLA andlor its

17       authorized agent of the characteristics of the defects and nonconfonnities.
18               35.    TESLA, by and through its authorized representative and agent, failed to repair the

19       Vehicle. breaching the written warranty on each and every occasion (see. Rose v. Chrysler Motors

20       ~     (1963) 212 Cal. App. 2d 755, 763 (single failure to repair constitutes breach ofwammty».
21              36.     As a direct and proximate result of Defendants' breach of warranty. Plaintiff has been

22       damaged in an amount to be detennined in trial. As such. Plaintiff seeks reimbursement as set forth

23       in Civil Code § I 794(b}.
24              37.     Moreover, Defendants' failure to comply with their obligations under the express

25       warranty was willful in that Defendant TESLA and its authorized representatives were aware that
26       they were unable to service or repair the Vehicle to conform to the express warranty. yet Defendants
27       failed and refused to promptly replace the Vehicle or make restitution. despite Plaintiff's demand. As
28

                                             COMPLAINT FOR DAMAGES· 7 -
Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 9 of 14 Page ID #:15




     such. Plaintiff is entitled to a civil penalty equal to two times the" amount of Plaintiff's actual damages

 2   pursuant to Civil Code §1794(c).

 3          38.      Finally, pursuant to Civil Code §1794(d) and 15 U.S.C. §2510(d), Plaintiff is entitled

 4   to reasonable attorney's fees and costs incurred in bringing the action for breach of warranty.

 5
 6                                          PRAYER FOR RELIEF
 7           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as

 8   follows:
 9           1. For compensatory damages in an amount to be detennined at tria1~
10          2. For a civil penalty in an amount equal to two times Plaintiffs actual compensatory
II                damages, pursuant to Civil Code §1794. in an amount to be detennined at trial;

12           3. For interest at the legal rate from the date of purchase of the Vehicle;

I3          4. For reasonable attorney's fees;
14           5. For costs and expenses incurred herein; and
15           6. For such other and further relief as the Court may deem just and proper.

16
17                                       DEMAND FOR JURY TRIAL

18
19           Plaintiff hereby demands a jury trial on all causes of action asserted herein.

20
21   Dated: September 19,2018                               LAW OFFICES OF CHOI & ASSOCIATES

22
23                                                   By:
                                                            Edward W. Choi, Attorneys for Plaintiff
24                                                          DANIEL SUNG

25
26
27
28

                                          COMPLAINT FOR DAMAGES - 8 -
.   ..
         Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 10 of 14 Page ID #:16
           .




                          EXHIBIT A
Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 11 of 14 Page ID #:17
      Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 12 of 14 Page ID #:18



                                                  T          -- s               L n       -
                                                 Motor Vehicle Purchase Agreement
                                                              Terms & Conditions

   Documentation. Your Motor Vehicle Purchase Agreement (the "'Agreemenr-j is made up of the following documents:

             1. . Vehicle Configuration: The Vehicle Configuration describes th e 'vehicle that you configured and ordered,
                  including pricing (t!xdudlng taxes and otticial or govemment fees). If you are purchasing a vehicle from our
                  Inventory, the Vehicle Configuration may be in the form of a Monroney window sticker or a buyer's guide.
             2.     Final Price Sheet: The Final Price Sheet will be provided to you as your delivery date nears. It will include final
                    pricing based on your final Vehicle Configuration and will in ctude taxes and official or governmental fees.

             3. Terms & Conditions: These Terms & Conditions are effective as of the date you place your order and make your
                Order Payment (the "Order Date") .

  Agreement to Purchase. You agree to purchase the vehicle (the "Vehicle") described in your Vehicle Configuration from
  Tesla Motors, Inc. or its affiliate ("we," "us" or "our"', pursuant to the terms and conditions of this Agreement. Your
  Vehicle is priced and configured based on features and options available at the time of order. Options or features
  released after you place your order may not be included in your Vehicle.

 Purchase Price, TaKes and Official Fees. The purchase price of the Vehicle is indicated in your Vehicle Configuration, the·
 Monroney window sticker or buyer's guide attached to this Agreement, as applicable. This purchase price does not
 include taKes and official or government fees, which could amount to up to 10% or mo re of the Vehicle purchase price.
 Because these taxes and fees are constantly changing and will depend on other factors, such as where you register the
 Vehicle, they will be calculated closer to the t ime of delivery and indicated on your Final Price Sheet. You will be
 responsible for paying these additiona! taxes and fees.

 Manufacturing Process.

         •        Week 1: We will submit your order to the Tesla Factory for production one week after the Order Date. During
                  this one week period, you may cancel your order or make any changes to your Vehicle Configuration without
                  incurring any costs.

         •        Week 2 until Delivery: When we submit your order for production, your Order Payment becomes earned and
                  non-refundable. Because production of your Vehicle is already underway, changes to your Vehicle Configuration
                  during this time will be difficult, if not impossible, for us to accommodate. If you want to make changes to your
                  Vehicle Configuration, we will try to accommodate your request. If we accept your request, you will be subject
                  to a non-refundable $500 change fee and potential price increases for any pricing adjustments made since your
                  original order date. Any changes made to your Vehicle Configuration, including changes to the purchase price,
                  will be reflected 'in a subsequent Vehicle Configuration that will form part of this Agreement.

Cancellation; Default: Because your Vehicle is custom ordered, we incur significant costs in starting production of your
Vehicle. We also incur significant costs for remarketing and reselli ng the Vehicle if you cancel or default in this
Agreement. As a result, your 'Order Payment is non-refundable once your order is sent to the Tesla Factory. You
acknowledge that the Order Payment amount is a fair and reasonable estimate of the actual damages that we have
Incurred or may incur, costs that are otherwise impracticable or extremely difficult to determine. We will credit your
Order Payment toward the final purchase price of the Vehicle. You acknowledge that this Order Payment and this
Agreement are not made or entered into in anticipation of or pending any conditional sale contract.




Motor Vehicle Pur ch~se Agreement (v. 10150219j
T ... I ~ ~A~' ..... .   I .. ~   lI"I.,n",
     Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 13 of 14 Page ID #:19



                                               T     --      SL n                -
  Inventory Vehicle. This paragraph is applicable if you are purchasing a Vehicle from our inventory (i.e., the vehicle has
  already been manufactured, as indicated by an existing VIN, an attached Monroney window sticker or a buyer's guide).
  Because we incur significant costs in preparing and coordinating the delivery of your Vehicle, including shipping logistics,
  your Order Payment is non-refundable. You acknowledge that the Order Payment amount is a fair and reasonable
  estimate of the actual damages that we have incurred or may incur In transporting, remarketing and re selling the
  Vehicle, costs that are otherwise impracticable or extremely difficult to determine. We w ill credit your Order Payment
  against the purchase price of your Vehicle upon completion of the transaction. You acknowledge that this Order
  Payment and this Agreement are not made or entered into in anticipation of or pending any conditional sale contract.

  Delivery. We will notify you of when we expect your Vehicle to be ready for delivery at your local Tesla Service Center,
  or other location as we may agree to. You agree to schedule and take delivery of your Vehicle within one week of this
  date. If you are unable to take delivery within the specified period, your Vehicle may be made available for sale to other
  customers. The estimated delivery date of your Vehicle indicated in this Agreement Is an estimate only and Is not a
 guarantee of when your Vehicle will actually be delivered. If, on your behalf, we are coordinating the shipping of the
  Vehicle to you via a third party common carrier, you agree that delivery of the Vehicle. including the transfer of title and
 risk of loss, will occur at the time your Vehicle is loaded onto the common carrier's transport (i.e., FOB shipping
 point). The carrier will insure your Vehicle while in transit and you will be the beneficiary of any claims for damage to the
 vehicle or losses occurring while the vehicle is in the possession of a common carrier. To secure your final payment and
 performance under the terms of this Agreement, we will retain a security interest in the Veh icle and all proceeds
 therefrom until your obligations have been fulfilled.

 Warranty; Privacy Policy. You will receIve the Tesla Motors New Vehicle limited Warranty at or prior to the time of
 Vehicle delivery. You may also o btain a written copy of such warranty from us upon request or download it from your
 MvTesla account. Tesla' s Customer Privacy Policy Is incorporated into this Agreement and can be viewed at
 https://www.teslamotors ..com/about/legaJ.

limitation of liability. We are not liable for any incidental, specia l or consequential damages arising out of this
Agreement. In the event we are held liable for any damages to you, your sale and exclusive remedy will be limited to
reimbursement of your Order Payment.

No Resellers; Discontinuation. Tesla and its affiliates sell cars directly to end-consumers. and we may unilaterally cancel
any order that we believe has been made with a view toward resale of the Vehicle or that has otherwise been made in
bad faith . We may also cancel your order and refund your deposit if we discontinue a product, feature or option after
the time you place your order.

Governl", Lawi Integration; .Asslsnment. The terms of this Agreement are governed by, and to be interpreted
according to, the laws of the State in which we are licensed to sell motor vehicles that Is nearest to your address
indicated on your Vehicle Configuration. Prior agreements, oral statements, negotiations, communications or
representations about the Vehicle sold under this Agreement are superseded by this Agreement. Terms relating to the
purchase not expressly contained herein are not binding. We may assign this Agreement at our discretion to one of our
affiliated entities.

State Spe(iflc Provisions. You acknowledge that you have read and understand the provisions applicable to you in the
State Specific Provisions attachment to this Agreement.




                                                                                                                  Pagt!2of4
Motl)r Vehi,le Purchase Agrct'm <!nt (v. 20150219)
T ... I_ oA .......... .....   "".,n,c:
           - -_._- - - - - - -- - - - - -
      Case 2:18-cv-09132-CJC-AFM Document 2-1 Filed 10/24/18 Page 14 of 14 Page ID #:20



                                               T    ---       SL                  -
    This Agreement is entered into and effective as of the date you accept this Agreement, by electronic means or otherwise. By

                             ,
    confirming and accepting thIs Agreement, you agree t o the terms and conditions of this Agreement.



    Buyer's Signature
                                                                                                             .....
   Co-Buyer'S
   Signature

                                                                                                             D')
   Seller Signature
   Te,IIMOIIm                                                       T••
                                                                                                             II
                                                                                                             Dille
                                                                                                                  :lO \ IS:




Motor Vehr,r" PurchOlse Aj:reem enl (v. 20150219)                                                                    Pai1!301~
1·• • '~ UA .... ~.   ,,,~   1711'" '"
